DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 31 August 2021 is noted with appreciation.
Claims 1-12, 14, 18, and 19 remain pending.
Response to Arguments



Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the lens restoration solution (a) of Wall does not read on the instantly claimed “cleaning composition” because “Wall’s lens restoration solution is…applied and allowed to harden on the lens surface. In other words, Wall’s lens restoration solution is not a cleaning composition that is applied and subsequently removed, wiped away, or wiped off. Rather, Wall’s lens restoration solution is a coating that must remain on the lens surface in order to effectively harden the surface.”
This argument is not persuasive re: kit claims 1-12 and 14 as one of these claims recites applying and subsequently removing it from the lens. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to method claims 18-19, these claims only recite applying the solution and, subsequently, “removing discoloring contaminants from the polycarbonate headlight surface to provide a cleaned polycarbonate surface.” So this limitation is not strictly 
As noted in the Office actions to date: “Composition (a) [of Wall] operates to gather some discolored contaminants on the physical surface of the applicator 26. See 5:61-6:21. Insofar as the contaminants removed are characterized as rendering the lens ‘discolored, translucent or otherwise sufficiently opaque’ [1:30-33], it is the Primary Examiner’s position that removal of these contaminants would reverse such translucent opacity, thereby restoring the lens ‘to a clear condition,’ as claimed” [¶9, final rejection of 01 June 2021]. Applicant has not specifically traversed this position of the Primary Examiner’s to-date, and it remains the Primary Examiner’s position that the recited limitations of method claims 18-19 vis-à-vis contaminant removal are met. Consequently, this argument is not persuasive.
Further, Applicant traverses the combination of Wall with Zeisbrich. Specifically, Applicant argues that, since Wall teaches away from introducing additional water, modifying Wall so as to utilize “Zeisbrich’s cleaning solution as the alcohol-based cleaner of Wall” [remarks, p. 12] would have rendered Wall inoperable for its intended purpose. This argument is acknowledged, but the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the final Office action, it is not the Primary Examiner’s position that the entire composition (a) of Wall be removed and replaced with that of Rather, that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, “to modify the kit of Wall so as to include, in the composition (a), one or more of the solvents disclosed by Zeisbrich, based on the desire and expectation of removing debris and cleaning/restoring the lens” [¶11, final rejection of 01 June 2021]. These solvents include a terpene, a glycol ether, and an alkyl alcohol [Zeisbrich, 0022]. None of these solvents inherently include water (or at least water in amounts that would render Wall inoperative: excessive moisture that penetrates below the surface of the lens and results in a cloudy appearance after the method of Wall have been completed [Wall, 4:3-5]). Consequently, there is no evidence that the mere incorporation of known solvents such as glycol ether and/or alkyl alcohol into the composition (a) of Wall necessarily introduces excessive moisture or, even if they do introduce some moisture, that said moisture is sufficient to penetrate below the surface of the lens and result in a cloudy appearance. Consequently, this argument is not persuasive.
Applicant argues that Zeisbrich discourages the application of coating/sealant of the lens surface following application of Zeisbrich’s cleaning solution. This teaching of Zeisbrich is acknowledged. However, it arises from the particular view of Zeisbrich that is more nuanced. Upon close reading, Zeisbrich actually holds that sanding and re-coating of the lens with “any number of acrylic, lacquer, or other coating” as that new coating will ultimately fail as, according to Zeisbrich, the underlying conditions of an uneven surface and mineral build-up have not been resolved [0009]. Yet, nowhere does Zeisbrich deny that UV light causes damage or that a UV protectant coating should be dispensed with. Rather, Zeisbrich discourages only the application of numerous lacquer layers that do not not the Primary Examiner’s position that the entire composition (a) of Wall be removed and replaced with that of Zeisbrich. Rather, that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, “to modify the kit of Wall so as to include, in the composition (a), one or more of the solvents disclosed by Zeisbrich, based on the desire and expectation of removing debris and cleaning/restoring the lens” [¶11, final rejection of 01 June 2021]. There is no evidence that Zeisbrich’s opinions on the relative contribution of UV exposure to headlight damage would distract one of ordinary skill in the art from recognizing that glycol ether and/or alkyl alcohol are known solvents in the context of a cleaning composition as discussed above.
Finally, Applicant has amended the claims such that the transitional phrase “consisting essentially of” is used to introduce the components of both compositions (a) and (b). The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. See MPEP §2111.03. Applicant has not clearly identified what the basic and novel characteristics of the invention are, nor clearly identified what additional materials in the prior art are excluded by the recitation of “consisting essentially of” by showing that the introduction of these components would materially change the characteristics of the invention, the Primary Examiner continues to construe the transitional phrase as “comprising” and continues to apply the prior art as set forth in prior Office actions.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 8,801,860 B1) in view of Zeisbrich et al. (US 2009/0176678 A1), Higuchi et al. (EP 2 364 844 A2), and any one of WO 2015/118995 A1, JP H11-21510 A, DE 4,240,274 A1, US 2,662,837 A, or US 2,897,104 A.
Claim 1
Wall teaches a kit 21 for cleaning and restoring a polycarbonate headlight lens [1:13-14]. The kit comprises: (a) a lens restoration solution (i.e., a cleaning composition) that contains only liquid components 22; (b) an applicator wipe 26 [4:38-39]; and (c) a protectant composition 27 to restore UV protection to the lens [5:39-40]. 
Composition (a) contains a solvent and at least partially dissolves (i.e., softens) the exterior surface of the polycarbonate lens [4:57-58]. As solvent, Wall teaches acetone, methyl ethyl ketone, cyclohexanone, and/or tetrahydrofuran [4:26-28]. The flash points of these solvents, corresponding to the claimed first solvent, are -4°F, 20°F, 111°F, and 6°F, respectively. Wall is silent with respect to the presence of water which is a fair teaching that water is absent from composition (a). Composition (a) reacts with the outer polycarbonate surface of the lens as it is applied, and tends to dissolve away the oxidized surface upon contact. Composition (a) operates to gather some discolored contaminants on the physical surface of the applicator 26. See 5:61-6:21. Insofar as the contaminants removed are characterized as rendering the lens “discolored, translucent or otherwise sufficiently opaque” [1:30-33], it is the Primary Examiner’s position that removal of these contaminants would reverse such translucent opacity, thereby restoring the lens “to a clear condition,” as claimed.
Wall does not explicitly teach that composition (a) also contains a second solvent that does not soften a control polycarbonate substrate, the second solvent being miscible with the first solvent in the ratio of use at a temperature of 25°C at 1 atm. The Primary Examiner notes that Wall is open to the presence of other solvents other than those explicitly disclosed [4:50-52].
Zeisbrich teaches solvents suitable for cleaning and restoring polycarbonate headlights, including a terpene, a glycol ether, and an alkyl alcohol [0022]. Glycol ether and alkyl alcohols are disclosed by Applicant as suitable solvents meeting the limitations of the claimed second solvent. Zeisbrich teaches that these solvents act as degreasers and remove deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens cover. It would have been obvious to one of ordinary skill in the art to modify the kit of Wall so as to include, in the composition (a), one or more of the solvents disclosed by Zeisbrich, based on the desire and expectation of removing debris and cleaning/restoring the lens. MPEP §2143(I)(A).
Further, neither Wall nor Zeisbrich explicitly teaches a specific composition for the UV protectant composition 27. Specifically, neither Wall nor Zeisbrich teaches a protectant composition (i.e., “restoring composition”) comprising at least one silicone resin in an amount of from about 5 weight percent to about 25 weight percent of the restoring composition, at least one alcohol comprising hexyl alcohol in an amount of from about 30 weight percent to about 60 weight percent of the restoring composition, and at least one glycol ether comprising diethylene glycol monobutyl ether in an amount of from about 30 weight percent to about 60 weight percent of the restoring composition. Higuchi teaches a UV-absorbing and scratch-resistant composition for application to a polycarbonate laminate substrate (e.g., a polycarbonate headlight lens), the composition yielding a film that is excellent in scratch resistance, has a high transparency for visible light, has UV shielding property, and good long-term weatherability [0001]. The composition comprises a silicone resin [0091 ff.] and organic solvents, including a combination of alcohol and glycol ether [0117] — see above. It would have been obvious to one of ordinary skill in 
While Higuchi teaches, as solvent for the silicone resin, a combination of and alcohol and a glycol ether, in general, with examples of – but without limitation to those examples – alcohols and alkylene glycol ethers, Higuchi does not specify the now-claimed hexyl alcohol and diethylene glycol monobutyl ether. Nevertheless, it is the Primary Examiner’s position that both hexyl alcohol and diethylene glycol monobutyl ether are known in the art of silicone resins as solvents capable of dissolving silicone resins. The following documents are cited in support of this position:
WO 2015/118995 A1 teaches a combination of a diethylene glycol n-butyl ether [5:179-185 & 5:190] and n-hexyl alcohol and/or 2-hexyl alcohol [6:208] as part of a silicone resin solvent system.
JP H11-21510 A teaches hexanol as a solvent for dissolving silicone resin [0032].
DE 4 240 274 A1 teaches the use of diethylene glycol monobutyl ether as a solvent for dissolving silicone resin [0042].
US 2,662,837 A [col. 2] and US 2,897,104 A [col. 3] both teach diethylene glycol butyl ether as a solvent for dissolving silicone resin.
Given the suggestion of the prior art to utilize, as solvent, a combination of alcohol and alkylene glycol ethers, and the evidence of the prior art that both hexanol and diethylene glycol monobutyl ether are known to dissolve silicone resins, it would have been obvious to one of the ordinary skill in the art to select, as the alcohol, any alcohol capable of dissolving silicone resin, such as the hexanol known in the art as such a solvent and, as the alkylene glycol ether, diethylene glycol monobutyl ether known in the art as such a solvent. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully solvating the silicone resin system.
The Primary Examiner notes Applicant’s assertion that the specific solvents are selected because they evaporate slowly, allowing more contact time of the solution with the surface. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Claims 2-9, 11, 12, 14, and 18-19
With respect to claims 2-4, as noted above, Wall teaches acetone, methyl ethyl ketone, cyclohexanone, and/or tetrahydrofuran [4:26-28]. The flash points of these solvents, corresponding to the claimed first solvent, are -4°F, 20°F, 111°F, and 6°F, respectively.
With respect to claim 5, as noted above, Zeisbrich teaches one or more of a terpene, a glycol ether, and an alkyl alcohol. As an example of an alcohol, Zeisbrich teaches methanol, a C1 alkyl alcohol, and isopropanol, a C3
With respect to claims 6 & 9, Zeisbrich does not explicitly teach the glycol ethers recited in these claims, but does teach that, in addition to diethylene glycol monoethyl ether and ethylene glycol monobutyl ether, many other glycol ethers also act as effective organic solvents [0022]. Since Applicant ascribes no criticality to any particular glycol ether, it would have been obvious to one of ordinary skill in the art to utilize and glycol ether known in the art as an organic solvent capable of acting as a degreaser and removing deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens cover, including those recited in this claim. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully removing debris and cleaning/restoring the lens. MPEP §2143(I)(A & D).
With respect to claims 7 & 8, as noted above, Zeisbrich teaches diethylene glycol monoethyl ether and ethylene glycol monobutyl ether (2-butoxyethanol) [0022].
With respect to claims 11 & 12, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP §2144.05(II)(A).
With respect to claim 14, Applicant places no criticality on the specific compound and it is the Primary Examiner’s position that any known, suitable silicone resin would have been readily obvious.
With respect to claim 18, as detailed above, Wall in view of Zeisbrich and Higuchi disclose the claimed kit. Wall further discloses: rubbing the cleaning composition 22 onto 
With respect to claim 19, Wall discloses that the applicator wipe can be a dauber style applicator 26 having a polypropylene, polyester, or wool tip 33 [6:9-11], but may be any acceptable tool such as a small brush or pad [4:38-39]. It is the Primary Examiner’s position that the disclosed dauber, in particular, reads on the claimed non-woven fabric or sponge.
With respect to claim 20, Wall, Zeisbrich, and Higuchi are not limited as to the alcohol or glycol ether. Consequently, since Applicant places no criticality on the claimed compounds, it would have been obvious to one of ordinary skill in the art to utilize any known, suitable glycol ether and alcohol known in the art.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 8,801,860 B1) in view of Zeisbrich et al. (US 2009/0176678 A1) and Higuchi et al. (EP 2 364 844 A2), and any one of WO 2015/118995 A1, JP H11-21510 A, DE 4,240,274 A1, US 2,662,837 A, or US 2,897,104 A., as applied to claim 1 above, further in view of Pyo, S.-H.; Park, J. H.; Chang, T.-S.; Hatti-Kaul, R. Dimethyl Carbonate as a Green Chemical. Current Opinion in Green and Sustainable Chemistry 2017, 5, 61–66.
 As noted above, Zeisbrich does not explicitly teach the glycol ethers recited in these claims, but does teach that, in addition to diethylene glycol monoethyl ether and ethylene glycol monobutyl ether, many other glycol ethers also act as effective organic solvents [0022]. Since Applicant ascribes no criticality to any particular glycol ether, it would have been obvious to one of ordinary skill in the art to utilize any glycol ether known in the art as an organic solvent capable of acting as a degreaser and removing deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens cover, including those recited in this claim. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully removing debris and cleaning/restoring the lens. MPEP §2143(I)(A & D).
Further, Wall does not explicitly teach that the first solvent is dimethyl carbonate (DMC). Pyo teaches that DMC is a green alternative for methyl ethyl ketone (MEK) [col. 2, “Properties of DMC”]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the kit of Wall in view Zeisbrich so as to utilize, as the first solvent, DMC instead of the MEK taught by Wall. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of providing a more environmentally- and user-friendly alternative. MPEP §2143(G). 
Conclusion




























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
25 October 2021